Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The nearest prior art for claims 10, 14, and 18 is Shiori (US 2011/0192245), as set forth in the Non-Final Rejection dated 24 November 2020.
Regarding claim 1, in the instant specification, the triangular outlet is a part of the tapered channel geometry. According to specification [0058], “Canted surfaces 90 that define the outer region 88, for example, may funnel the fluid towards the channel end 84, and reduce swirl within the channel. The fluid may therefore collect into a mass at (e.g., proximate, adjacent or on) the channel end 84 as the fluid flows through the channel 82 towards the channel outlet 58'. Such a fluid mass may also be less affected by swirling gas within the channel 82 than dispersed fluid droplets.” While this advantage is not specific to the outlet, one would expect that carrying the tapered geometry through to the outlet would increase the advantage of the tapered geometry, in particular because the fluid is collected into a mass at the channel end (i.e. the tip of the triangle).
Application 16/409,167 is a Continuation of application 14/761,241, wherein it was determined that (originally numbered) claim 9 of that application was allowable, due to the triangular outlet. In the course of searching that application, reference Yamashiro (JP S58-168804) was identified, which teaches a triangular oil outlet has the advantage that, when the flow of oil is low, the flow collects at the apex of the triangle and forms a 
The nearest prior art to claim 1 is Sheridan (US 8,020,665) as set forth in the prosecution of Application 14/761,241 in the Non-Final Rejection dated 09 May 2018 at ¶29, 30, 57. Sheridan does not disclose the triangular outlet, and is not modifiable to include a triangular outlet due to the threaded connection at the outlet (at 94). Shiori lacks a threaded connection, and thus does not teach away from such a modification, but the vertically upward flow in Shiori ([0026]) would not benefit from a triangle shape.

    PNG
    media_image1.png
    693
    507
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/TOPAZ L. ELLIOTT/
Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745